                                            Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 1 of 23




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7       DAVID DONALD CLINE,                               Case No. 19-cv-02175-BLF
                                   8                      Plaintiff,
                                                                                             ORDER GRANTING IN PART AND
                                   9                v.                                       DENYING IN PART PLAINTIFF'S
                                                                                             MOTION FOR SUMMARY
                                  10       A. ROBERTS, et al.,                               JUDGMENT AND GRANTING IN
                                                                                             PART AND DENYING IN PART
                                  11                      Defendants.                        DEFENDANTS' MOTION FOR
                                                                                             SUMMARY JUDGMENT
                                  12
Northern District of California
 United States District Court




                                                                                             [Re: ECF 61, 62]
                                  13

                                  14             This case arises out of an encounter between the Santa Cruz County sheriffs and Plaintiff

                                  15   David Cline and his late mother, Kathryn Cline. What began as a welfare check ended with Mr.

                                  16   Cline knocked unconscious by a taser and his mother left to fend for herself after a fall that broke

                                  17   her hip.

                                  18             Mr. Cline has brought suit against the County of Santa Cruz, Sheriff James Hart, and
                                  19   deputy sheriffs Adam Roberts and Ethan Rumrill. See Second Am. Compl. (“2AC”), ECF 47. Mr.

                                  20   Cline brings claims under 42 U.S.C. § 1983 for prolonged detention, lack of probable cause to

                                  21   arrest, excessive force, and Monell1 liability; California Civil Code § 52.1, the “Bane Act”; and a

                                  22   common law claim for assault. See 2AC. Before the Court are dueling motions for summary

                                  23   judgment. See Pl.’s Mot., ECF 61. Defs.’ Mot., ECF 62. For the reasons stated herein, the Court

                                  24   GRANTS IN PART and DENIES IN PART Mr. Cline’s motion and GRANTS IN PART and

                                  25   DENIES IN PART Defendants’ motion.

                                  26
                                  27

                                  28   1
                                           Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658 (1978)
                                          Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 2 of 23



                                         I.     BACKGROUND
                                   1
                                               On July 15, 2017, Mr. Cline and his mother were living in their white Dodge pickup with a
                                   2
                                       camper shell and parked at Felton Covered Bridge Park. Decl. of Jonathan Gettleman (“Gettleman
                                   3
                                       Decl.”), Ex. M, Rumrill Incident Report 18, 20, ECF 69-3. Ms. Kathryn Cline was 87 years old at
                                   4
                                       the time. Id. 16.
                                   5
                                               Earlier that day, while walking to the public bathroom in the park, Ms. Cline fell, landing
                                   6
                                       on her hip and hitting her head. Decl. of Elizabeth M. Caballero (“Caballero Decl.”), Ex. C,
                                   7
                                       Rumrill Dep. 62:6-10, ECF 61-1; Ex. N, Cline RFA 231, ECF 61-1. Mr. Cline reported to the
                                   8
                                       officers that, in the process of falling, she re-injured a pre-existing head wound. Ex. C, Rumrill
                                   9
                                       Dep. 62:1-13, ECF 61-1. Mr. Cline picked her up, carried her to the car, and went across the street
                                  10
                                       to a Valero gas station to get ice for her leg. Caballero Decl., Ex. F, David Cline Dep. 106:4-13,
                                  11
                                       ECF 61-1. Mr. Cline testified that he tried to convince his mother to go to the hospital, but,
                                  12
Northern District of California




                                       according to him, she wanted to wait and see how she felt after the ice and said about her hip, “it
 United States District Court




                                  13
                                       doesn’t hurt that much.” Id. 106:4-22. Bystanders who were familiar with the Clines also testified
                                  14
                                       that Mr. Cline was trying to convince his mother to go to the hospital, but she was refusing.
                                  15
                                       Gettleman Decl., Ex. Z, Decl. of Jonney Hughes, ECF 69-5; Ex. AA, Decl. of John Welborn, ECF
                                  16
                                       69-5.
                                  17
                                               Unbeknownst to the Clines, a witness had contacted the Santa Cruz County Sheriff’s
                                  18
                                       Office and requested a welfare check for Ms. Cline. Ex. M, Rumrill Incident Report 18, ECF 69-3.
                                  19
                                       The parties do not dispute that Ms. Cline’s injuries occurred one to three hours before the deputies
                                  20
                                       arrived on the scene. Ex. C, Rumrill Dep. 60:21-25, ECF 61-1. Defendant Roberts testified that, at
                                  21
                                       the time of the incident, he was not familiar with his department’s adult abuse policy, including
                                  22
                                       the policies for investigating and reporting abuse. Caballero Decl., Ex. A, Roberts Dep. 24:24-
                                  23
                                       26:10, ECF 61-1. Defendant Rumrill testified that he was not familiar with aspects of the policy as
                                  24
                                       well. Ex. C, Rumrill Dep., 105:7-106:22, ECF 61-1.
                                  25
                                               Defendant Rumrill was the first deputy to encounter the Clines, and when he asked Mr.
                                  26
                                       Cline to produce his identification, Mr. Cline refused, stating, “I have rights.” Ex. C., Rumrill
                                  27
                                       Dep. 46:14-47:4, ECF 61-1. Defendant Rumrill informed Mr. Cline that he was being detained
                                  28
                                                                                         2
                                          Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 3 of 23




                                   1   because he was refusing to provide identification. Id. 46:22-25. Defendant Rumrill further

                                   2   informed Mr. Cline that he was being detained because he had “a bleeding woman sitting right

                                   3   next to you in your truck.” Ex. B., BodyCam Tr. 38:9-12, ECF 62-5. Mr. Cline informed

                                   4   Defendant Rumrill that this woman was his mother. Id. 38:13. Mr. Cline also produced his

                                   5   identification as requested shortly after being informed that he was detained. Ex. C., Rumrill Dep.

                                   6   119:14-18, ECF 61-1. This detention lasted 40 minutes. Id. 47:23-48:10. Mr. Cline informed

                                   7   Defendant Rumrill that his mother might have a broken hip. Ex. B, BodyCam Tr. 49:3-12, ECF

                                   8   62-5.

                                   9           The Parties describe Mr. Cline’s behavior during the 40-minute encounter in significantly

                                  10   different ways. Mr. Cline claims that he sat in the vehicle and politely answered the deputies’

                                  11   questions. Pl.’s Mot. 5. Defendants claim that Mr. Cline was “agitated.” Defs.’ Mot. 9.

                                  12           The parties do not dispute that Mr. Cline told Defendant Rumrill that he would take his
Northern District of California
 United States District Court




                                  13   mother to the hospital prior to Defendant Rumrill detaining him. Ex. C., Rumrill Dep. 62:19-21,

                                  14   ECF 61-1 (“Q. All Right. And within the first 25 seconds, he told you, ‘I’m taking her to the

                                  15   hospital,’ correct? A. Yes.”). Defendant Rumrill also acknowledged that Mr. Cline was not the

                                  16   cause of his mother’s injuries. Id. 62:5-13, 108:6-13 (“I had no indication that he had ever been

                                  17   physically abusive towards her.”). The Parties also do not dispute that Ms. Cline clearly and

                                  18   affirmatively refused to go to the hospital shortly after Defendant Rumrill began talking to the

                                  19   Clines. Id. 48:11-15. Ms. Cline repeated this sentiment multiple times. Id. 48:11-20. Mr. Cline

                                  20   explained that he believed Ms. Cline’s pre-existing headwound, which had formed a visible

                                  21   protrusion, was a spider bite, and Ms. Cline had previously been to the hospital to have it

                                  22   examined. Ex. B, BodyCam Tr. 37:6-11, ECF 62-5. Defendant Rumrill acknowledged that he had

                                  23   no information that Ms. Cline’s pre-existing head injury required immediate medical treatment

                                  24   prior to her fall in the park on July 15. Ex. C., Rumrill Dep. 111:4-6, ECF 61-1.

                                  25           Defendant Rumrill started talking to Ms. Cline, and she immediately told him “Well, I

                                  26   don’t go to the hospital because they kill you there.” Ex. B, BodyCam Tr. 43:18-19, ECF 62-5.

                                  27   Defendant Rumrill called for paramedics. Id. 39:8-11; Ex. M, Rumrill Incident Report 19, ECF

                                  28   69-3. Later in the conversation, she said, “I don’t need any medical care,” and “I don’t want to be
                                                                                        3
                                          Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 4 of 23




                                   1   put in the hospital.” Ex. B, BodyCam Tr. 50:22, 24-25, ECF 62-5. After speaking with Ms. Cline,

                                   2   Defendant Rumrill acknowledged she was lucid and did not want to go get medical care. Id. 52:7-

                                   3   9. He also understood that she could not be forced to go to the hospital unless she was “altered,”

                                   4   and Defendant Rumrill stated that he did not think that was the case because “[s]he seems pretty–

                                   5   pretty with it. I mean I had a little conversation with her.” Id. 57:14-20. Paramedics put a bandage

                                   6   on her head wound. Id. 75:19-21.

                                   7          Defendant Roberts arrived on the scene after the arrival of the paramedics. Ex. B,

                                   8   BodyCam Tr. 53:20-24, ECF 62-5. During the course of the detention, prior to Mr. Cline exiting

                                   9   his car, Defendant Rumrill acknowledged that it would be tough to arrest Mr. Cline “on a felony

                                  10   or arrest him at all.” Id. 57:1-9; Ex. A., Roberts Dep. 52:19-24, ECF 61-1.

                                  11          Immediately prior to exiting his vehicle, Mr. Cline again told the deputies that he would

                                  12   drive his mother to the hospital. Ex. C, Rumrill Dep. 66:22-67:2, ECF 61-1. Mr. Cline said that he
Northern District of California
 United States District Court




                                  13   wanted to take his mother himself versus her going in an ambulance because they could not afford

                                  14   an ambulance, which Defendant Rumrill testified was a reasonable concern. Id. 66:22-67:9; Ex. B,

                                  15   BodyCam Tr. 3-11, ECF 62-5.

                                  16          Defendant Rumrill, despite previously acknowledging that he had no legal authority to

                                  17   force Ms. Cline to go to the hospital, told Mr. Cline that the ambulance was already here, so they

                                  18   were going to take his mother to the hospital. Ex. B, BodyCam Tr. 59:12-13, ECF 62-5. Mr. Cline

                                  19   responded, “No. If you take her, I’m going to commit suicide, okay? Because I can’t take any

                                  20   more from you or anybody else” Id. 59:14-19. Mr. Cline then exited his vehicle. See Caballero

                                  21   Decl., Ex. Q, BodyCam Video, ECF 61-1. Defendant Rumrill testified that neither he nor

                                  22   Defendant Roberts ever told Mr. Cline that he could not exit his vehicle. Ex. C, Rumrill Dep.

                                  23   87:18-21, ECF 61-1.

                                  24          The Parties draw different conclusions from the same BodyCam footage, characterizing

                                  25   Mr. Cline’s mannerisms and actions quite differently. See Pl.’s Mot. 9-11; Defs.’ Mot. 11-12.

                                  26   Defendant Rumrill told Mr. Cline to calm down, and Mr. Cline responded, “[h]ey, I’m telling you

                                  27   to fuck off and leave me alone.” Ex. B, BodyCam Tr. 59:18-25, ECF 62-5. At this point, the

                                  28   Parties agree that Mr. Cline was agitated. Pl.’s Mot. 10. Defendant Roberts had his bright yellow
                                                                                        4
                                          Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 5 of 23




                                   1   taser clearly pointed at Mr. Cline. Ex. Q, BodyCam Video, ECF 61-1. Mr. Cline was

                                   2   simultaneously told by Defendants Rumrill and Roberts to turn around and put his hands behind

                                   3   his back. Id. Mr. Cline did turn around, but he reached for his car door. Id. Defendant Roberts

                                   4   responded by deploying his taser into Mr. Cline’s back. Id. Mr. Cline instantly fell backwards,

                                   5   splitting open his head on the pavement and knocking himself unconscious. Id.; Ex. A, Roberts

                                   6   Dep. 152:3-5, 153:2-8, ECF 61-1. A pool of blood began to form on the pavement. Ex. Q,

                                   7   BodyCam Video, ECF 61-1; Ex. A, Roberts Dep. 153:2-8, ECF 61-1. A witness stated, “I will

                                   8   never forget the sound of David’s head cracking open on the pavement. It sounded like someone

                                   9   dropped a watermelon from 10 or 15 feet up in the air.” Ex. AA, Decl. of John Welborn, ECF 69-

                                  10   5. The Defendant deputies took the time to handcuff the unconscious Mr. Cline before calling the

                                  11   paramedics to render aid. Ex. Q, BodyCam Video, ECF 61-1; Ex. AA, Decl. of John Welborn,

                                  12   ECF 69-5.
Northern District of California
 United States District Court




                                  13          Jacob Ainsworth, a patrol supervisor, arrived on the scene after Mr. Cline had been

                                  14   handcuffed. Gettleman Decl., Ex. E, Ainsworth Dep. 20:22-25, ECF 69-2. After Mr. Cline had

                                  15   been taken away, medical personnel spoke with Ms. Cline about getting medical treatment, and

                                  16   Defendant Rumrill stated, “[o]kay. She’s still refusing.” Ex. B, BodyCam Tr. 68:21, ECF 62-5.

                                  17   Supervisor Ainsworth testified that Ms. Cline said she did not want to go to the hospital about nine

                                  18   or ten times while he was on the scene. Ex. E, Ainsworth Dep. 27:2-9, ECF 69-2. An EMT officer

                                  19   told Supervisor Ainsworth about Ms. Cline, “Yeah, I mean I can’t force her. I can’t kidnap her.”

                                  20   Ex. B, BodyCam Tr. 81:1-2, ECF 62-5; Ex. E, Ainsworth Dep. 39:12-15, ECF 69-2. Defendants

                                  21   were never able to find the authority to force Ms. Cline to accept medical treatment against her

                                  22   will. Ex. A, Ainsworth Dep. 42:15-21, ECF 69-2.

                                  23          Supervisor Ainsworth asked two bystanders who told him they recognized Ms. Cline to

                                  24   watch over her. Ex. B, BodyCam Tr. 84:3-8, 87:20-24, ECF 62-5; Ex. E, Ainsworth Dep. 70:8-17,

                                  25   ECF 69-2. He told the bystanders regarding Ms. Cline, “I’m not gonna give up on her, right?” Ex.

                                  26   B, BodyCam Video 101:7, ECF 61-1. He then left her in the park, with no phone, and never came

                                  27   back to check on her. Ex. E, Ainsworth Dep. 76:5-12, ECF 69-2.

                                  28          Mr. Cline was arrested and cited for violations of California Penal Code 368(b)(1), elder
                                                                                        5
                                          Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 6 of 23




                                   1   abuse, and California Penal Code 148(a)(1), resisting, delaying, or obstructing an officer.

                                   2   Gettleman Decl. Ex. P, Citation, ECF 69-3. Supervisor Ainsworth testified that he ultimately

                                   3   authorized the citation. Ex. E, Ainsworth Dep. 78:22-24, ECF 69-2. Supervisor Ainsworth

                                   4   testified that it was Defendant Rumrill who decided to arrest Mr. Cline for elder abuse, and he

                                   5   approved that arrest. Id. 79:23-81:8. Supervisor Ainsworth stated that he understood that

                                   6   Defendant Rumrill’s basis for arresting Mr. Cline for elder abuse was Defendant Rumrill’s belief

                                   7   that Mr. Cline was responsible for his mother and the injuries she sustained. Id. 81:4-20.

                                   8   Supervisor Ainsworth also testified that he had no information that Mr. Cline caused his mother’s

                                   9   injuries, and all he knew was that Mr. Cline was not taking his mother to the hospital. Id. 81:23-

                                  10   82:20. Supervisor Ainsworth also testified that he chose not to do a use of force investigation at

                                  11   the scene and did not deputize another officer to do one, either. Id. 50:21-55:24, 57:1-14.

                                  12               Although charges were initially filed, the district attorney declined to prosecute the case,
Northern District of California
 United States District Court




                                  13   and the charges against Mr. Cline were dismissed on December 14, 2021. Caballero Decl., Ex. W,

                                  14   Docket Sheet, ECF 61-1.

                                  15    II.         LEGAL STANDARD
                                  16          A.      Summary Judgment
                                  17               “A party is entitled to summary judgment if the ‘movant shows that there is no genuine

                                  18   dispute as to any material fact and the movant is entitled to judgment as a matter of law.’” City of

                                  19   Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1049 (9th Cir. 2014) (quoting Fed. R. Civ. P.

                                  20   56(a)). A fact is “material” if it “might affect the outcome of the suit under the governing law,”

                                  21   and a dispute as to a material fact is “genuine” if there is sufficient evidence for a reasonable trier

                                  22   of fact to decide in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

                                  23   248 (1986).

                                  24               The party moving for summary judgment bears the initial burden of informing the Court of

                                  25   the basis for the motion and identifying portions of the pleadings, depositions, answers to

                                  26   interrogatories, admissions, or affidavits that demonstrate the absence of a triable issue of material

                                  27   fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To meet its burden, “the moving party

                                  28   must either produce evidence negating an essential element of the nonmoving party’s claim or
                                                                                             6
                                          Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 7 of 23




                                   1   defense or show that the nonmoving party does not have enough evidence of an essential element

                                   2   to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Cos.,

                                   3   Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). In judging evidence at the summary judgment stage, the

                                   4   Court “does not assess credibility or weigh the evidence, but simply determines whether there is a

                                   5   genuine factual issue for trial.” House v. Bell, 547 U.S. 518, 559-60 (2006). Where the moving

                                   6   party will have the burden of proof on an issue at trial, it must affirmatively demonstrate that no

                                   7   reasonable trier of fact could find other than for the moving party. Celotex, 477 U.S. at 325;

                                   8   Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007).

                                   9             If the moving party meets its initial burden, the burden shifts to the nonmoving party to

                                  10   produce evidence supporting its claims or defenses. Nissan Fire, 210 F.3d at 1103. If the

                                  11   nonmoving party does not produce evidence to show a genuine issue of material fact, the moving

                                  12   party is entitled to summary judgment. Celotex, 477 U.S. at 323. “The court must view the
Northern District of California
 United States District Court




                                  13   evidence in the light most favorable to the nonmovant and draw all reasonable inferences in the

                                  14   nonmovant’s favor.” City of Pomona, 750 F.3d at 1049. “[T]he ‘mere existence of a scintilla of

                                  15   evidence in support of the [nonmovant’s] position’” is insufficient to defeat a motion for summary

                                  16   judgment. First Pac. Networks, Inc. v. Atl. Mut. Ins. Co., 891 F. Supp. 510, 513–14 (N.D. Cal.

                                  17   1995) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)). “‘Where the record

                                  18   taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no

                                  19   genuine issue for trial.’” First Pac. Networks, 891 F. Supp. at 514 (quoting Matsushita Elec.

                                  20   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

                                  21        B.      Qualified Immunity
                                  22             “The doctrine of qualified immunity protects government officials from liability for civil

                                  23   damages ‘unless a plaintiff pleads facts showing (1) that the official violated a statutory or

                                  24   constitutional right, and (2) that the right was ‘clearly established’ at the time of the challenged

                                  25   conduct.’” Wood v. Moss, 134 S. Ct. 2056, 2066–67 (2014) (quoting Ashcroft v. al-Kidd, 131 S.

                                  26   Ct. 2074, 2080 (2011)). In Saucier v. Katz, 533 U.S. 194 (2001), the Supreme Court has set forth a

                                  27   two-part approach for analyzing qualified immunity. The analysis contains both a constitutional

                                  28   inquiry and an immunity inquiry. Johnson v. County of Los Angeles, 340 F.3d 787, 791 (9th Cir.
                                                                                           7
                                          Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 8 of 23




                                   1   2003). The constitutional inquiry requires the court to determine this threshold question: “Taken in

                                   2   the light most favorable to the party asserting the injury, do the facts alleged show the officer’s

                                   3   conduct violated a constitutional right?” Saucier, 533 U.S. at 201. If the Court determines that a

                                   4   constitutional violation could be made out based on the parties’ submissions, the second step is to

                                   5   determine whether the right was clearly established. Id. “The relevant, dispositive inquiry in

                                   6   determining whether a right is clearly established is whether it would be clear to a reasonable

                                   7   officer that his conduct was unlawful in the situation he confronted.” Id. at 202.

                                   8          The Supreme Court recently reiterated the longstanding principle that “the clearly

                                   9   established right must be defined with specificity.” City of Escondido v. Emmons, 139 S. Ct. 500,

                                  10   503 (2019). Defining the right at too high a level of generality “avoids the crucial question

                                  11   whether the official acted reasonably in the particular circumstances that he or she faced.” District

                                  12   of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (quoting Plumhoff v. Ricard, 134 S. Ct. 2012,
Northern District of California
 United States District Court




                                  13   2023 (2014)). “[A] defendant cannot be said to have violated a clearly established right unless the

                                  14   right’s contours were sufficiently definite that any reasonable official in the defendant’s shoes

                                  15   would have understood that he was violating it.” Plumhoff, 134 S. Ct at 2023.

                                  16          Importantly, though, “‘it is not necessary that the alleged acts have been previously held

                                  17   unconstitutional’ in order to determine that a right was clearly established, ‘as long as the

                                  18   unlawfulness [of defendant’s actions] was apparent in light of pre-existing law.’” Bonivert v. City

                                  19   of Clarkston, 883 F.3d 865, 872 (9th Cir. 2018) (quoting San Jose Charter of Hells Angels

                                  20   Motorcycle Club v. City of San Jose, 402 F.3d 962, 977 (9th Cir. 2005)) (alterations in original).

                                  21   There can be “the rare ‘obvious case,’ where the unlawfulness of the officer’s conduct is

                                  22   sufficiently clear even though existing precedent does not address similar circumstances.” Vazquez

                                  23   v. City of Kern, 949 F.3d 1153, 1164 (9th Cir. 2020) (quoting Wesby, 138 S. Ct. at 590). The

                                  24   relevant inquiry is “whether the officer had fair notice that her conduct was unlawful.” Nicholson

                                  25   v. City of Los Angeles, 935 F.3d 685, 690 (9th Cir. 2019) (quoting Kisela v. Hughes, 138 S. Ct.

                                  26   1148, 1152 (2018) (per curiam)).

                                  27   III.     DISCUSSION
                                  28          The arguments in both motions overlap to a significant extent. The Court will first address
                                                                                          8
                                          Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 9 of 23




                                   1   Mr. Cline’s request for judicial notice and objections to Defendants’ evidence before turning to his

                                   2   motion. The Court will then address any outstanding issues in Defendants’ motion.

                                   3        A.      Request for Judicial Notice
                                   4             Mr. Cline requests the Court take judicial notice of the following documents: Exhibit U, a

                                   5   true and correct copy of the complaint filed in People v. David Cline, No. 17CR05128, (Santa

                                   6   Cruz Cnty. Super. Ct. Aug. 15, 2017), ECF 61-1; Exhibit V, a true and correct copy of the

                                   7   restraining order issued in People v. David Cline, No. 17CR05128, (Santa Cruz Cnty. Super. Ct.

                                   8   Aug. 23, 2017), ECF 61-1; Exhibit W, a true and correct copy of the docket sheet in People v.

                                   9   David Cline, No. 17CR05128, (Santa Cruz Cnty. Super. Ct. Dec. 14, 2017), ECF 61-1; and

                                  10   Exhibit X, a true and correct copy of the Santa Cruz Superior Court minute order in People v.

                                  11   David Cline, No. 17CR05128, (Santa Cruz Cnty. Super. Ct. Dec. 14, 2017), ECF 61-1. Defendants

                                  12   do not object to this request.
Northern District of California
 United States District Court




                                  13             A court may take judicial notice pursuant to Federal Rule of Evidence 201(b). Under Rule

                                  14   201(b), a judicially noticed fact must be one that is “not subject to reasonable dispute because it:

                                  15   (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and

                                  16   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.

                                  17   201(b). Public records, including judgments and other court documents, are proper subjects of

                                  18   judicial notice. See, e.g., United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007).

                                  19   Accordingly, the Court GRANTS Mr. Cline’s request.

                                  20        B.      Mr. Cline’s Objections to Defendants’ Evidence
                                  21             In both his opposition brief to Defendants’ motion and his reply brief supporting his own

                                  22   motion, Mr. Cline makes objections to evidence submitted by Defendants. See Pl.’s Opp’n 1-4,

                                  23   ECF 69; Pl.’s Reply 1, ECF 70.

                                  24                  1. Objection Based on Spoliation
                                  25             First, Mr. Cline moves for sanctions for spoliation because all three sheriffs office

                                  26   employees who were wearing Body Worn Cameras (“BodyCams”)—Defendant Rumrill,

                                  27   Defendant Roberts, and Supervisor Ainsworth, who is not a party to this action—turned off their

                                  28   BodyCams at various points while on the scene with Mr. Cline and his mother. Pl.’s Opp’n 1
                                                                                           9
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 10 of 23




                                   1   (citing Ex. A, Roberts Dep. 59:10-20, ECF 61-1; Ex. C, Rumrill Dep. 41:3-43:11, 44:19-45:7,

                                   2   ECF 61-1; Ex. E, Ainsworth Dep. 30:20-23, ECF 69-2). Defendant Rumrill testified that turning

                                   3   off his camera was in violation of department policy, which states “[o]nce activated, the body-

                                   4   worn camera shall remain on continuously until the employee’s direct participation in the recorded

                                   5   event is complete.” Ex. C., Rumrill Dep. 41:16-43:11, ECF 61-1. Because Mr. Cline has no

                                   6   independent recollection of the events of July 15, 2017 due to the head injury he suffered, he

                                   7   argues that, at a minimum, Defendants should be prohibited from relying on facts outside of the

                                   8   recorded record of events. Pl.’s Opp’n 1. Defendants respond that Mr. Cline does not dispute the

                                   9   accuracy of the BodyCam footage that has been presented, and spoliation only applies to evidence

                                  10   that has been altered, destroyed, or failed to be preserved. Defs.’ Reply 5, ECF 71; see also

                                  11   Kearney v. Foley & Lardner, LLP, 590 F.3d 638, 650 (9th Cir. 2009). The Court agrees with

                                  12   Defendants that there has been no spoliation of evidence, and Mr. Cline is free to question
Northern District of California
 United States District Court




                                  13   Defendants about why they turned their BodyCams off. Accordingly, the Court OVERRULES Mr.

                                  14   Cline’s objection.

                                  15                2. Objections Based on the Federal Rules of Evidence
                                  16          Mr. Cline next objects to Defendants’ submission of Ms. Cline’s medical records and 2020

                                  17   department policies as irrelevant. Pl.’s Opp’n 1-2. Mr. Cline also objects to characterizations in

                                  18   Defendants’ motion regarding his alleged “pre-assaultive behaviors” and “attempt to flee” as not

                                  19   supported by evidence. Pl.’s Opp’n 2. Mr. Cline also objects to Defendants’ statement that it was

                                  20   apparent to him that non-compliance would result in the taser being deployed as lacking

                                  21   foundation. Id.

                                  22          As to objections to Defendants’ arguments in their briefs, they are not evidence and thus

                                  23   not subject to exclusion. Whether the characterization of evidence is reasonable is a different

                                  24   matter and not subject to an evidentiary objection. As to objections to some of the evidence, “[t]o

                                  25   survive summary judgment, a party does not necessarily have to produce evidence in a form that

                                  26   would be admissible at trial, as long as the party satisfies the requirements of Federal Rules of

                                  27   Civil Procedure 56.” Fraser v. Goodale, 342 F.3d 1032, 1036–37 (9th Cir. 2003) (quoting Block v.

                                  28   City of Los Angeles, 253 F.3d 410, 418–19 (9th Cir. 2001)). At this stage, the focus is on the
                                                                                        10
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 11 of 23




                                   1   admissibility of the contents of the evidence, not its form. Fraser, 342 F.3d at 1036; see also JL

                                   2   Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098, 1110 (9th Cir. 2016) (“[A]t summary

                                   3   judgment a district court may consider hearsay evidence submitted in an inadmissible form, so

                                   4   long as the underlying evidence could be provided in an admissible form at trial, such as by live

                                   5   testimony.”) “Accordingly, district courts in this circuit have routinely overruled authentication

                                   6   and hearsay challenges at the summary stage where the evidence could be presented in an

                                   7   admissible form at trial, following Fraser.” Hodges v. Hertz Corp., 351 F. Supp. 3d 1227, 1232

                                   8   (N.D. Cal. 2018) (citations omitted). Accordingly, the Court OVERRULES Mr. these evidentiary

                                   9   objections on the basis that the evidence could be presented in an admissible form at trial.

                                  10                  3. Objections to Defendants’ Declarations
                                  11             Finally, Mr. Cline objects to portions of the declarations from Defendant Roberts and

                                  12   Rumrill on the basis that they contradict their prior deposition testimony. Pl.’s Opp’n 2-4.
Northern District of California
 United States District Court




                                  13             “The general rule in the Ninth Circuit is that a party cannot create an issue of fact by an

                                  14   affidavit contradicting his prior deposition testimony.” Kennedy v. Allied Mut. Ins. Co., 952 F.2d

                                  15   262, 266 (9th Cir. 1991) (citations omitted). “[I]f a party who has been examined at length on

                                  16   deposition could raise an issue of fact simply by submitting an affidavit contradicting his own

                                  17   prior testimony, this would greatly diminish the utility of summary judgment as a procedure for

                                  18   screening out sham issues of fact.” Id. (citations omitted). “[T]he district court must make a factual

                                  19   determination that the contradiction was actually a ‘sham,’” and not the result of “of an honest

                                  20   discrepancy, a mistake, or the result of newly discovered evidence” to find that it does not create a

                                  21   triable issue of fact. Id. 266-67.

                                  22             The Court does not find that the discrepancies in Defendants’ declarations rise to the level

                                  23   of being a sham. Mr. Cline is of course welcome to use the deposition transcripts, BodyCam

                                  24   footage, and declarations as impeachment evidence at trial. Accordingly, the Court OVERRULES

                                  25   this objection.

                                  26        C.      Mr. Cline’s Motion
                                  27                  1. Lack of Probable Cause to Arrest
                                  28             Mr. Cline moves for summary judgment on his claim for arrest without probable cause
                                                                                           11
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 12 of 23




                                   1   regarding both the arrest for elder abuse, Cal. Penal Code § 368(b)(1), and resisting and

                                   2   obstructing an officer, Cal. Penal Code § 148(a)(1). Pl.’s Mot. 15-18. Mr. Cline argues that

                                   3   Defendants did not have probable cause to arrest him on either charge. Id. Defendants argue that

                                   4   Mr. Cline was allowing his mother to suffer, which justifies the arrest for elder abuse, and he both

                                   5   obstructed their investigation into Ms. Cline’s injuries and resisted commands once he got out of

                                   6   his car, thus justifying his arrest on the resisting charge. Defs.’ Opp’n 7-10, ECF 64. The Court

                                   7   finds that the undisputed evidence shows that there was not probable cause to arrest Mr. Cline for

                                   8   elder abuse, but disputed facts prevent the Court from adjudicating the probable cause to arrest

                                   9   Mr. Cline for resisting and obstructing.

                                  10          “A warrantless arrest of an individual in a public place for a crime committed in an

                                  11   officer’s presence violates the Fourth Amendment if the arrest is not supported by probable

                                  12   cause.” Blankenhorn v. City of Orange, 485 F.3d 463, 470–71 (9th Cir. 2007) (citing Atwater v.
Northern District of California
 United States District Court




                                  13   City of Lago Vista, 532 U.S. 318, 354 (2001)). “In California, ‘an officer has probable cause for a

                                  14   warrantless arrest ‘if the facts known to him would lead a [person] of ordinary care and prudence

                                  15   to believe and conscientiously entertain an honest and strong suspicion that the person is guilty of

                                  16   a crime.’” Blankenhorn, 485 F.3d at 471 (quoting Peng v. Mei Chin Penghu, 335 F.3d 970, 976

                                  17   (9th Cir. 2003)). Federal standards are consistent: “The test for whether probable cause exists is

                                  18   whether ‘at the moment of arrest the facts and circumstances within the knowledge of the arresting

                                  19   officers and of which they had reasonably trustworthy information were sufficient to warrant a

                                  20   prudent [person] in believing that the petitioner had committed or was committing an offense.’”

                                  21   Blankenhorn, 485 F.3d at 471 (quoting United States v. Jensen, 425 F.3d 698, 704 (9th Cir.

                                  22   2005)). “[E]ven absent probable cause, qualified immunity is available if a reasonable police

                                  23   officer could have believed that his or her conduct was lawful, in light of the clearly established

                                  24   law and the information the searching officers possessed.” Blankenhorn, 485 F.3d at 471

                                  25   (emphasis added) (citation omitted).

                                  26          It is undisputed that Mr. Cline was arrested when he was handcuffed after he was tased.

                                  27   The Court will analyze each section of the penal code separately.

                                  28                    a. Cal. Penal Code § 368(b)(1): Elder Abuse
                                                                                        12
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 13 of 23




                                   1           Section 368(b)(1) states
                                               A person who knows or reasonably should know that a person is an elder or dependent adult
                                   2           and who, under circumstances or conditions likely to produce great bodily harm or death,
                                   3           willfully causes or permits any elder or dependent adult to suffer, or inflicts thereon
                                               unjustifiable physical pain or mental suffering, or having the care or custody of any elder or
                                   4           dependent adult, willfully causes or permits the person or health of the elder or dependent
                                               adult to be injured, or willfully causes or permits the elder or dependent adult to be placed
                                   5           in a situation in which his or her person or health is endangered, is punishable by
                                               imprisonment in a county jail not exceeding one year, or by a fine not to exceed six thousand
                                   6
                                               dollars ($6,000), or by both that fine and imprisonment, or by imprisonment in the state
                                   7           prison for two, three, or four years.
                                       Cal. Penal Code § 368(b)(1). As the Court noted at the hearing, the following facts are not in
                                   8
                                       dispute: All relevant injuries occurred 1-3 hours prior to Defendants’ arrival. Ex. C, Rumrill Dep.
                                   9
                                       60:21-25, ECF 61-1. Defendant Rumrill did not believe that Mr. Cline caused Ms. Cline’s injuries.
                                  10
                                       Id. 62:5-13, 108:6-13. The undisputed BodyCam video transcript shows that Mr. Cline relayed his
                                  11
                                       mother’s wish not to go to the hospital to Defendant Rumrill, which she quickly reiterated, stating,
                                  12
Northern District of California
 United States District Court




                                       “I do not want to go to the hospital because they kill you there.” Ex. B., BodyCam Tr. 43:9-19,
                                  13
                                       ECF 62-5. It is undisputed that Ms. Cline was lucid and thus not capable of being forced by
                                  14
                                       anyone to accept medical treatment against her will. Id. 52:7-9 (“He’s not taking her to get
                                  15
                                       medical care. She doesn’t want to go. She seems like she’s lucid.”). Defendant Rumrill also
                                  16
                                       testified that, within the first 25 seconds of engaging Mr. Cline, he said he would take his mother
                                  17
                                       to the hospital. Ex. C, Rumrill Dep. 62:19-21, ECF 61-1. Defendants acknowledged after they had
                                  18
                                       spoken to Ms. Cline and before Mr. Cline got out of his truck that “It would kinda be tough to–to
                                  19
                                       arrest him on a felony or arrest him at all.” Ex. B., BodyCam Tr. 57:1-3, ECF 62-5. Despite being
                                  20
                                       mandatory reporters for elder abuse, none of the officers on the scene—Defendant Roberts,
                                  21
                                       Defendant Rumrill, or Supervisor Ainsworth—reported any abuse. Ex. A, Roberts Dep. 25:20-23,
                                  22
                                       ECF 61-1; Ex. C, Rumrill Dep. 129:21-130:30, ECF 61-1; Ex. E, Ainsworth Dep. 58:1-13, ECF
                                  23
                                       69-2.
                                  24
                                               The Court finds Defendants’ understanding that Ms. Cline was lucid and thus capable of
                                  25
                                       making her own medical decisions to be the key fact here. No one, not even Mr. Cline, had the
                                  26
                                       right to force her to accept medical care. As such, no reasonable officer could find that he
                                  27
                                       “willfully cause[d] or permit[ted] any elder or dependent adult to suffer.” Defendants
                                  28
                                                                                        13
                                            Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 14 of 23




                                   1   acknowledge this with the statement it would be tough to arrest him on a felony or arrest him at

                                   2   all. Ex. A, Roberts Dep. 42:19-24, ECF 61-1. Accordingly, summary judgment is GRANTED on

                                   3   Mr. Cline’s claim for arrest without probable cause for elder abuse.

                                   4                    b. Cal. Penal Code § 148(a)(1): Resisting, Delaying, or Obstructing an
                                                           Officer
                                   5
                                               Under Section 148(a)(1), it is unlawful to be a person who “willfully resists, delays, or
                                   6
                                       obstructs any public officer, peace officer, or an emergency medical technician… in the discharge
                                   7
                                       or attempt to discharge any duty of his or her office or employment…” Cal. Penal Code §
                                   8
                                       148(a)(1). Mr. Cline argues that he did nothing to delay, obstruct or resist the deputies, as he
                                   9
                                       cooperated with the officers throughout the encounter. Pl.’s Mot. 17-18. Defendants have a
                                  10
                                       different opinion and argue that Mr. Cline obstructed their investigation of Ms. Cline’s injuries
                                  11
                                       and resisted Defendants after leaving his car. Defs.’ Opp’n 8-10; Rumrill Decl. ¶¶ 19-22, ECF 62-
                                  12
Northern District of California




                                       2.
 United States District Court




                                  13
                                               Having viewed the BodyCam video and reviewed the transcript, the Court finds that each
                                  14
                                       Party’s characterization of the events is plausible and could be credited by a reasonable jury. To
                                  15
                                       the deputies, Mr. Cline lunged at them, squared his shoulders, and reached towards his waistband,
                                  16
                                       which they interpreted as pre-assaultive behaviors, and he ignored six commands to put his hands
                                  17
                                       behind his back. Defs’ Mot. 11. He then suddenly turned and reached toward his truck and opened
                                  18
                                       the door. Id. To Mr. Cline, the deputies had spent 40 minutes with him and his mother and
                                  19
                                       observed him politely answering their questions. It was clear the Mr. Cline has mental health
                                  20
                                       issues and posed no danger to the deputies. The deputies imposed significant pressure on Mr.
                                  21
                                       Cline to force him to hospitalize his mother, which caused Mr. Cline to become agitated. But the
                                  22
                                       deputies never told Mr. Cline he was under arrest. Mr. Cline had no weapons, was barefoot, and
                                  23
                                       was attempting to retreat to the safety of his truck with he was tased. Pl.’s Opp’n 9-11. The Court
                                  24
                                       finds that disputed issues of fact prevent adjudicating this claim at this stage of the case. Summary
                                  25
                                       judgment is DENIED on Mr. Cline’s claim for arrest without probable cause for resisting.
                                  26
                                                    2. Excessive Force
                                  27
                                               Mr. Cline argues that Defendant Roberts’s deployment of his taser was an unconstitutional
                                  28
                                                                                         14
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 15 of 23




                                   1   excessive use of force and violated clearly established law. Pl.’s Mot. 18-23. Defendants argue

                                   2   that the single deployment of the taser was a reasonable use of force under the circumstances, and

                                   3   no Defendant violated any clearly established law. Defs.’ Opp’n 12-16. The Court finds that

                                   4   disputed issues of fact exist, thus preventing summary judgment.

                                   5          The Fourth Amendment “guarantees citizens the right to be secure in their persons...against

                                   6   unreasonable ...seizures of the person.” Graham v. Connor, 490 U.S. 386, 394 (1989) (internal

                                   7   quotation marks omitted) (alteration in original). The “reasonableness” of a particular seizure

                                   8   depends on how it was carried out. Id. at 395. “[A]ll claims that law enforcement officers have

                                   9   used excessive force – deadly or not – in the course of an arrest, investigatory stop, or other

                                  10   ‘seizure’ of a free citizen should be analyzed under the Fourth Amendment and its

                                  11   ‘reasonableness’ standard.” Id. “The ‘reasonableness’ of a particular use of force must be judged

                                  12   from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of
Northern District of California
 United States District Court




                                  13   hindsight.” Id. at 396 (citing Terry v. Ohio, 392 U.S. 1, 20-22 (1968)). Because an inquiry into

                                  14   excessive force “nearly always requires a jury to sift through disputed factual contentions, and to

                                  15   draw inferences therefrom,” the Ninth Circuit has held “on many occasions that summary

                                  16   judgment or judgment as a matter of law in excessive force cases should be granted sparingly.”

                                  17   Santos v. Gates, 287 F.3d 846, 853 (9th Cir. 2002).

                                  18          The Court must assess the severity of the intrusion on Mr. Cline’s Fourth Amendment

                                  19   rights by evaluating the type and amount of force inflicted, the government’s interest in the use of

                                  20   force, and then finally balance the gravity of the intrusion on the individual against the

                                  21   government’s need for that intrusion. See Newmaker v. City of Fortuna, 842 F.3d 1108, 1116 (9th

                                  22   Cir. 2016), Glenn v. Washington County, 673 F.3d 864, 871 (9th Cir. 2011). Regarding the second

                                  23   consideration, the government’s interest in the use of force, the Court considers three primary

                                  24   factors: “(1) ‘whether the suspect poses an immediate threat to the safety of the officers or others,’

                                  25   (2) ‘the severity of the crime at issue,’ and (3) ‘whether he is actively resisting arrest or attempting

                                  26   to evade arrest by flight.’” Glenn, 673 F.3d at 872 (quoting Graham, 490 U.S. at 396). The most

                                  27   important factor is the threat to the safety of the officers or others. Smith v. City of Hemet, 394

                                  28   F.3d 698, 702 (9th Cir. 2005).
                                                                                         15
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 16 of 23




                                   1          Here, the Court finds disputed facts that prevent it from deciding the claim at this time. Mr.

                                   2   Cline has submitted expert testimony from Scott DeFoe, a 27-year veteran of the Los Angeles

                                   3   police department and use of force training deputy for the Riverside Sherriff’s Department, and

                                   4   Mr. DeFoe concluded that Defendant Roberts’ use of force in deploying his taser was

                                   5   unreasonable in these circumstances. Caballero Decl., Ex. R, Expert Witness Report 24-30, ECF

                                   6   61-1. Defendants have presented evidence that Mr. Cline posed an immediate threat to the safety

                                   7   of others, and Defendant Roberts used a reasonable amount of force for the circumstances. Decl.

                                   8   of Adam Roberts, ¶¶ 9-19, ECF 62-1. The Court finds that a reasonable jury could decide this

                                   9   question either way.

                                  10          Regarding whether any Defendant violated clearly established law, the Court finds that it is

                                  11   premature to decide this part of the qualified immunity analysis at this stage of the case with a

                                  12   factual dispute regarding whether Defendant Roberts’s use of force was justified. See Glenn, 673
Northern District of California
 United States District Court




                                  13   F.3d at 870 (“We express no opinion as to the second part of the qualified immunity analysis and

                                  14   remand that issue to the district court for resolution after the material factual disputes have been

                                  15   determined by the jury.”); Espinosa v. City & County of San Francisco, 598 F.3d 528, 532 (9th

                                  16   Cir. 2010) (affirming a denial of summary judgment on qualified immunity grounds because there

                                  17   were genuine issues of fact regarding whether the officers violated plaintiff's Fourth Amendment

                                  18   rights, which were also material to a proper determination of the reasonableness of the officers’

                                  19   belief in the legality of their actions); Santos, 287 F.3d at 855 n.12 (finding it premature to decide

                                  20   the qualified immunity issue “because whether the officers may be said to have made a

                                  21   ‘reasonable mistake’ of fact or law may depend on the jury’s resolution of disputed facts and the

                                  22   inferences it draws therefrom”). Accordingly, summary judgment on this claim is DENIED.

                                  23                3. Monell Claim
                                  24          Mr. Cline seeks summary judgment on his Monell claim against the County of Santa Cruz

                                  25   on the basis that the County’s failure to train Defendants and the subsequent ratification of the

                                  26   unconstitutional conducted violated his Fourth Amendment rights. Pl.’s Mot. 22-24. The County

                                  27   argues that the Sheriff’s office does train its employees regarding elder abuse, and there is not a

                                  28   nexus between elder abuse training and Mr. Cline being tased. Defs.’ Opp’n 17-18. The County
                                                                                         16
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 17 of 23




                                   1   also argues that there was no constitutional violation to be ratified, so this theory must fail as well.

                                   2   Id. 18. The Court finds it premature to grant summary judgment for Mr. Cline on either theory at

                                   3   this time.

                                   4           “A government entity may not be held liable under 42 U.S.C. § 1983, unless a policy,

                                   5   practice, or custom of the entity can be shown to be a moving force behind a violation of

                                   6   constitutional rights.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citing

                                   7   Monell, 436 U.S. at 694). “In order to establish liability for governmental entities under Monell, a

                                   8   plaintiff must prove ‘(1) that [the plaintiff] possessed a constitutional right of which [s]he was

                                   9   deprived; (2) that the municipality had a policy; (3) that this policy amounts to deliberate

                                  10   indifference to the plaintiff’s constitutional right; and, (4) that the policy is the moving force

                                  11   behind the constitutional violation.’” Dougherty, 654 F.3d at 900 (alterations in original) (quoting

                                  12   Plumeau v. Sch. Dist. No. 40 Cnty. of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997)). “Failure to train
Northern District of California
 United States District Court




                                  13   an employee who had caused a constitutional violation can be the basis for section 1983 liability

                                  14   where the failure to train amounts to deliberate indifference to the rights of the person with whom

                                  15   the employee comes into contact.” Long v. City of Los Angeles, 442 F.3d 1178, 1186 (9th Cir.

                                  16   2006) (citing City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

                                  17           Alternatively, “[a] municipality may be held liable for a constitutional violation if a final

                                  18   policymaker ratifies a subordinate’s actions.” Lytle v. Carl, 382 F.3d 978, 987 (9th Cir. 2004).

                                  19   “To show ratification, a plaintiff must show that the authorized policymakers approve a

                                  20   subordinate’s decision and the basis for it.” Id. (internal quotation marks and citation omitted).

                                  21   The policymaker must have actual knowledge of the constitutional violation and affirmatively

                                  22   approve of it – a failure to overrule a subordinate’s actions is insufficient to support a § 1983

                                  23   claim. Id.

                                  24           The Court will address each theory separately.

                                  25                  a. Failure to Train
                                  26           It is undisputed that the Sheriff’s Office has an adult abuse policy. Ex. J, Adult Abuse

                                  27   Policy, ECF 70-2. Mr. Cline argues that the County failed to train Defendant Roberts, Defendant

                                  28   Rumrill, or Supervisor Ainsworth on the department’s adult abuse policy, which was the moving
                                                                                          17
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 18 of 23




                                   1   force behind the excessive force violation. Pl.’s Mot. 22; see also Gettleman Decl., Ex. G, Roberts

                                   2   Training Activity, ECF 69-2; Ex. H, Rumrill Training Activity, ECF 69-2; Ex. I, Ainsworth

                                   3   Training Activity, ECF 69-2. This lack of training, Mr. Cline argues, was demonstrated by the fact

                                   4   that none of the deputies understood that, as mandated reporters, they were required to contact

                                   5   Adult Protective Services (“APS”) and not just abandon Ms. Cline in the park, and they did not

                                   6   understand their authority to take her into protective custody in order to obtain medical care they

                                   7   felt she needed. Ex. A, Roberts Dep. 25:20-23, ECF 61-1; Ex. C, Rumrill Dep. 129:21-130:30,

                                   8   ECF 61-1; Ex. E, Ainsworth Dep. 58:1-13, ECF 69-2 (mandatory reporting); Ex. A, Roberts Dep.

                                   9   27:17-24, ECF 61-1; Ex. C, Rumrill Dep. 113:9-11, 114:5-8, 114:20-23, ECF 61-1 (protective

                                  10   custody). This fundamental misunderstanding of the adult abuse policy, Mr. Cline argues, led to

                                  11   the situation that resulted in Mr. Cline being knocked unconscious by the taser. Pl.’s Mot. 22.

                                  12          Defendants cite the declarations of Defendant Roberts and Defendant Rumrill, which state
Northern District of California
 United States District Court




                                  13   they attended POST academy training, which trains on elder abuse. Roberts Decl. ¶ 2, ECF 62-1;

                                  14   Rumrill Decl. ¶ 2, ECF 62-2. Defendants have also presented evidence that both Defendants

                                  15   received the Sheriff’s Office updated adult abuse policy. Decl. of Daniel Robbins (“Robbins

                                  16   Decl.”) ¶ 4, ECF 67. Defendants also present a document that appears to show that a referral was

                                  17   made to APS for Ms. Cline on July 17, 2017, two days after the tasing incident. Robbins Decl. ¶ 2,

                                  18   Ex. 1, APS Referral, ECF 67-1.

                                  19          Defendants also argue that the identified deficiency in the training program here is too

                                  20   attenuated to the ultimate injury of tasing. Defs.’ Opp’n 17-18; see City of Canton v. Harris, 489

                                  21   U.S. 378, 387-88 (1989). Here, though, Mr. Cline was arrested for elder abuse, not just resisting

                                  22   the officers. Ex. P, Citation, ECF 69-3. Mr. Cline’s argument is the failure to train the officers

                                  23   regarding elder abuse led to him being unconstitutionally tased during his arrest for elder abuse.

                                  24          The Court finds that the record is unclear on whether Mr. Cline was tased during his arrest

                                  25   for elder abuse or whether he was arrested for resisting, delaying, or obstructing the investigation

                                  26   and then also cited for elder abuse. Caballero Decl., Ex. L, Supplement Incident Report, ECF 61-

                                  27   1; Ex. M, Rumrill Incident Report, ECF 69-3. What is clear is that after he was tased, he was

                                  28   immediately handcuffed and thus under arrest. He was taken to the hospital, treated, and released.
                                                                                         18
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 19 of 23




                                   1   He was given a citation and notice to appear for violation of both Penal Code 368(b)(1) and

                                   2   148(a)(1). Ex. P, Citation, ECF 69-3. Absent resolution of this issue, the Court cannot determine

                                   3   as a matter of law whether failure to train the deputies was the moving force behind the

                                   4   constitutional violation. A reasonable jury could credit either scenario and therefore summary

                                   5   judgment is DENIED on this issue.

                                   6                    b. Ratification
                                   7          Mr. Cline argues that the County ratified the unconstitutional conduct when Supervisor

                                   8   Ainsworth authorized Defendants Roberts and Rumrill to arrest Mr. Cline for elder abuse despite

                                   9   knowing that there was insufficient probable cause for an arrest. Pl.’s Mot. 23. Mr. Cline also cites

                                  10   a February 2019 use of force inquiry that was opened after the filing of this complaint. Gettleman

                                  11   Decl., Ex. T, Use of Force Complaint, ECF 69-4. The inquiry exonerated Defendant Roberts. Id.;

                                  12   Gettleman Decl., Ex. CC, Brian Cleveland Dep. 47:9-22, ECF 69-5.
Northern District of California
 United States District Court




                                  13          The Court finds that Mr. Cline has not presented any evidence that Supervisor Ainsworth

                                  14   was a policymaker and has cited no case law establishing that an investigation undertaken in the

                                  15   course of litigation can support a ratification theory. See Jett v. Dallas Indep. Sch. Dist., 491 U.S.

                                  16   701, 737 (1989) (holding that district courts must identify official policymakers based on “state

                                  17   and local positive law, as well as ‘custom or usage’ having the force of law”) (internal quotations

                                  18   omitted). Accordingly, taking the facts in the light most favorable to the non-movant on this

                                  19   motion, summary judgment is DENIED.

                                  20                4. Bane Act Claim
                                  21          Mr. Cline seeks summary judgment on his Bane Act claim based on the Fourth

                                  22   Amendment violation underlying his Section 1983 claims. Pl.’s Mot. 19-20. Defendants argue that

                                  23   Mr. Cline has not demonstrated any coercion beyond his wrongful arrest, which is required for a

                                  24   Bane Act claim and cite Shoyoye v. County of Los Angeles, 203 Cal. App. 4th 947, 959 (Cal. Ct.

                                  25   App. 2012) to support that proposition. Defs.’ Opp’n 19-20. The Court disagrees with Defendants

                                  26   and finds that more recent California and Ninth Circuit cases have clarified that Shoyoye does not

                                  27   require any threat, intimidation, or coercion outside of the constitutional violation. Reese v. County

                                  28   of Sacramento, 888 F.3d 1030, 1043 (9th Cir. 2018) (“Cornell correctly notes that the plain
                                                                                         19
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 20 of 23




                                   1   language of Section 52.1 gives no indication that the ‘threat, intimidation, or coercion’ must be

                                   2   independent from the constitutional violation.”) (citing Cornell v. City and County of San

                                   3   Francisco, 17 Cal. App. 5th 766, 795 (Cal. Ct. App. 2017), as modified (Nov. 17, 2017)).

                                   4          “The Bane Act civilly protects individuals from conduct aimed at interfering with rights

                                   5   that are secured by federal or state law, where the interference is carried out “by threats,

                                   6   intimidation or coercion.” Reese, 888 F.3d at 1040 (citing Venegas v. County of Los Angeles, 153

                                   7   Cal. App. 4th 1230 (Cal. Ct. App. 2007)). “[T]he elements of the excessive force claim under §

                                   8   52.1 are the same as under § 1983.” Cameron v. Craig, 713 F.3d 1012, 1022 (9th Cir. 2013).

                                   9          Defendants’ reliance on Shoyoye is misplaced—as the Ninth Circuit noted in Reese,

                                  10   “Shoyoye is distinguishable from Reese’s excessive force claim because it involved a claim of

                                  11   wrongful detention.” Reese, 888 F.3d at 1042. “Moreover, [Chaudhry v. City of Los Angeles, 751

                                  12   F.3d 1096, 1105 (9th Cir. 2014)] was decided two years after Shoyoye and since the Chaudhry
Northern District of California
 United States District Court




                                  13   decision, district courts have largely interpreted it to mean that section 52.1 does not require a

                                  14   showing of “threats, intimidation and coercion” separate from an underlying constitutional

                                  15   violation.” Reese, 888 F.3d at 1042 (collecting cases). California appellate courts have done the

                                  16   same, specifically in the excessive force context. See, e.g., B.B. v. Cty. of Los Angeles, 25 Cal.

                                  17   App. 5th 115, 134, rev’d and remanded on other grounds, 10 Cal. 5th 1 (Cal. 2020).

                                  18          Although the Court disagrees with Defendants’ application of the law, because the Bane

                                  19   Act claim relies on the same underlying constitutional violation as the excessive force claim, the

                                  20   Court also finds it premature to adjudicate this claim. Accordingly, for the reasons that the Court

                                  21   denied summary judgment on Mr. Cline’s Excessive Force claim, summary judgment is DENIED

                                  22   on the Bane Act claim.

                                  23                5. Assault
                                  24          Finally, Mr. Cline seeks summary judgment on his common law assault claim. The Parties

                                  25   agree that state law assault and battery claims have been determined to be a counterpart to a

                                  26   federal claim for excessive force. Pl.’s Mot 24, Defs.’ Opp’n 19; see also Edson v. City of

                                  27   Anaheim, 63 Cal. App. 4th 1269, 1274 (Cal. Ct. App. 1998). Accordingly, for the reasons that the

                                  28   Court denied summary judgment on Mr. Cline’s excessive force claim, summary judgment is
                                                                                         20
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 21 of 23




                                   1   DENIED on the assault claim.

                                   2        D.      Defendants’ Motion
                                   3             The Court now addresses outstanding issues in Defendants’ motion for summary

                                   4   judgment.

                                   5                  1. Prolonged Detention Claim
                                   6             At the July 29, 2021 hearing, counsel for Mr. Cline withdrew the Fourth Amendment claim

                                   7   for prolonged detention. Accordingly, summary judgment is GRANTED for Defendants on this

                                   8   claim.

                                   9                  2. Claims against Sherriff James Hart
                                  10             Mr. Cline has brought his claims for unlawful arrest, excessive force, assault, and a Bane

                                  11   Act violation against Defendant James Hart in his official capacity as the Sherriff of Santa Cruz

                                  12   County. See 2AC. Defendants argue that Defendant Hart did not personally participate in any of
Northern District of California
 United States District Court




                                  13   the events, so he should be dismissed from the case. Defs.’ Mot 13-14. Mr. Cline responds that he

                                  14   has a valid Monell claim against Defendant Hart, but Mr. Cline does not appear to bring his

                                  15   Monell claim against Defendant Hart. See 2AC ¶¶ 56-67. Regardless, Mr. Cline has not argued or

                                  16   alleged that Defendant Hart was personally involved in the incident or investigation involving the

                                  17   officers’ encounter with Mr. Cline. “Where both the public entity and a municipal officer are

                                  18   named in a lawsuit, a court may dismiss the individual named in his official capacity as a

                                  19   redundant defendant.” Hernandez v. City of Napa, 781 F. Supp. 2d 975, 1001 n.6 (N.D. Cal. 2011)

                                  20   (citing Center for Bio–Ethical Reform, Inc. v. Los Angeles County Sheriff Department, 533 F.3d

                                  21   780, 799 (9th Cir. 1986)). Accordingly, the Court GRANTS Defendants’ motion for summary

                                  22   judgment on the claims against Defendant Hart and will DISMISS him from the case.

                                  23                  3. Lack of Probable Cause and Excessive Force Claims
                                  24             The Court has fully addressed the Parties’ arguments regarding the lack of probable cause

                                  25   and excessive force claims. For the reasons stated in reviewing Mr. Cline’s motion, summary

                                  26   judgment is DENIED for Defendants on these claims.

                                  27                  4. Monell Claim
                                  28             For the reasons stated above, the Court DENIES summary judgment for Defendants on the
                                                                                          21
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 22 of 23




                                   1   failure to train theory. The County also moves for summary judgment in its favor on the

                                   2   ratification theory.

                                   3           The County argues that the internal incident report that was completed after litigation

                                   4   commenced cannot support a Monell claim on a ratification theory. Defs.’ Reply 10-11, ECF 71.

                                   5   Mr. Cline argues that the internal incident report is, in fact, sufficient for his ratification theory.

                                   6   Pl.’s Opp’n 22-24.

                                   7           “A mere failure to overrule a subordinate’s actions, without more, is insufficient to support

                                   8   a § 1983 claim.” Garcia v. City of Imperial, No. 08cv2357 BTM(PCL), 2010 WL 3911457, at *1

                                   9   (S.D. Cal. Oct. 4, 2010) (quoting Lytle v. Carl, 382 F.3d 978, 987 (9th Cir. 2004)). “In other

                                  10   words, in order for there to be ratification, there must be ‘something more’ than a single failure to

                                  11   discipline or the fact that a policymaker concluded that the defendant officer’s actions were in

                                  12   keeping with the applicable policies and procedures.” Garcia, 2010 WL 3911457, at *2 (citing
Northern District of California
 United States District Court




                                  13   Kanae v. Hodson, 294 F.Supp.2d 1179, 1191 (D. Hawaii 2003)). “If that were the law, counties

                                  14   might as well never conduct internal investigations and might as well always admit liability. But

                                  15   that is not the law. The law clearly requires ‘something more.’” Garcia, 2010 WL 3911457, at *2

                                  16   (quoting Kanae, 294 F.Supp.2d at 1191). The Court finds this to ring especially true when the

                                  17   review was conducted after litigation began. The choice cannot be to either admit liability for the

                                  18   underlying violation or automatically establish Monell liability on a ratification theory.

                                  19   Accordingly, summary judgment is GRANTED for Defendants on the ratification theory for

                                  20   Monell liability.

                                  21                 5. Bane Act and Assault Claims
                                  22           For the reasons stated in reviewing Mr. Cline’s motion, the Court DENIES summary

                                  23   judgment for Defendants on these claims.

                                  24   IV.      ORDER
                                  25           For the foregoing reasons, IT IS HEREBY ORDERED that Mr. Cline’s motion is

                                  26   GRANTED IN PART and DENIED IN PART. Defendants’ motion is also GRANTED IN PART

                                  27   and DENIED IN PART.

                                  28           1.      Summary judgment is GRANTED for Defendants on the prolonged detention
                                                                                           22
                                         Case 5:19-cv-02175-BLF Document 77 Filed 08/05/21 Page 23 of 23




                                   1   claim;

                                   2            2.     Summary judgment is GRANTED for Mr. Cline on the claim for lack of probable

                                   3   cause to arrest for a violation of California Penal Code § 368(b)(1) (elder abuse) and DENIED for

                                   4   Defendants;

                                   5            3.     Summary judgment is DENIED on the claim for lack of probable cause to arrest for

                                   6   a violation of California Penal Code § 148(a)(1) (resisting, delaying, or obstructing an officer);

                                   7            4.     Summary judgment is DENIED on the claim for excessive force

                                   8            5.     Summary judgment is GRANTED for Defendants on the Monell claim for

                                   9   municipal liability on a ratification theory and DENIED for Mr. Cline;

                                  10            6.     Summary judgment is DENIED on the Monell claim for municipal liability on a

                                  11   failure to train theory;

                                  12            7.     Summary judgment is DENIED on the Bane Act claim;
Northern District of California
 United States District Court




                                  13            8.     Summary judgment is DENIED on the assault claim;

                                  14            9.     Summary judgment is GRANTED on all claims against Defendant James Hart; and

                                  15            10.    Defendant James Hart is DISMISSED from the case.

                                  16

                                  17   Dated: August 5, 2021

                                  18                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        23
